NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

MARLON DESHA FARR, SR.,          )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D17-4890
                                 )
ANGELA WALLACE,                  )
                                 )
           Appellee.             )
________________________________ )


Opinion filed October 5, 2018.

Appeal from the Circuit Court for Pasco
County; Alicia Polk, Judge.

Matthew A. Menendez, Tampa, for
Appellant.

Elaine L. Thompson, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.